DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/12/21 has been entered. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 3-4, 6-7, 10-12, 14-16, 19 and 23   is/are rejected under 35 U.S.C. 103 as being unpatentable over Reckinger [The influence of residual oxidizing impurities on the synthesis of graphene .
Claim 3: Reckinger teaches a method of growing a graphene coating on a catalytic substrate by chemical vapor deposition [abstract], wherein the catalytic substrate is a copper [abstract; pg 85, 2. Experimental col 1]; the method comprising the steps of a) heating the catalytic substrate at a growth temperature [pg 85, 2. Experimental]; b) then exposing the catalytic substrate to a gaseous atmosphere of a carbon-containing gas; thereby growing graphene coating on the catalytic substrate [pg 85, 2. Experimental; pg 86; Fig. 1]; c) cooling the catalytic substrate down to a temperature [pg 85-86]. 
Although Reckinger does not explicitly teach etching of the graphene by oxidizing species do not occur at cooling, Reckinger suggests that the presence of oxidizing species are the cause of etching and that supply of a reducing gas such as hydrogen (during growth and cooling) further provides protection or counteracting the presence of oxidizing species, and also alludes to Choubak for removing as much oxidizing species to avoid graphene etching [pg 88-89]. Therefore, it would have been obvious to one of ordinary skill in the art to recognize the deleterious presence of oxidizing species and would minimize or reduce the presence of oxidizing species to as close as zero in conjecture with a supply of hydrogen so as to further minimize graphene etching at the growth and cooling stages. 
Although Reckinger does not explicitly teach wherein steps b) and c) are carried out in the atmosphere in which the ratio Pox/Pred is about 5x10-6 or less, Pox being the partial pressure of oxidizing species in the atmosphere and Pred being the partial pressure of reducing species in the atmosphere, Reckinger does recognize the deleterious presence of oxidizing species and the protective benefits of reducing species such as hydrogen; therefore, it would have been obvious to one of ordinary skill in the art to optimize or minimize the Pox/Pred ratio to be zero or as closely possible to zero (where if the amount of Pox is zero and hydrogen gas is supplied, the Pox/Pred ratio would be also zero, hence, 
Tiwari teaches the typical set up for CVD of graphene comprises a tubular furnace that provides high reaction temperatures to a quartz tube, wherein the tubular furnace surrounds the quartz tube [pg 1, 2. CVD of Graphene; Fig. 2]. It would have been obvious to one of ordinary skill in the art to provide a 
Claims 4 and 22: although In does not explicitly teach reducing the ratio P ox / P red to 5x10-8 or less, again, it would have been obvious to one of ordinary skill in the art to optimize or minimize the amount of oxygen impurity amount to zero so as achieve substantially oxygen free.
Claims 6 and 21: In teaches the gas purifies are provided to remove these impurities down to below 1 ppb levels [pg 9603, col 2].
Claim 7: wherein steps b) and c) are carried out under a gaseous atmosphere of a reducing species [Reckinger, pg 85]. 
Claim 10: step a) is carried out under a gaseous atmosphere of a reducing species or a gaseous atmosphere of an inert species [Reckinger, pg 85].
Claim 11: step a) is carried out in the absence of the carbon containing gas [(prior to introduction of methane) Reckinger, pg 85].
Claim 12: step c) is carried out in the absence of the carbon containing gas [Reckinger does not teach supplying methane during the cooling step, pg 85].
Claim 14: before step a) an annealing step comprising heating the catalytic substrate at an annealing temperature and annealing the catalytic substrate at said annealing temperature [Reckinger pg 85]. 
Claim 15: wherein the annealing step is carried out under a gaseous atmosphere of a reducing species or a gaseous atmosphere of an inert species [Reckinger, pg 85.
Claim 16: wherein the annealing step is carried out in the absence of the carbon-containing gas [Reckinger does not teach supplying methane during annealing step, pg 85].
Claim 19: wherein the carbon containing gas is a hydrocarbon [Reckinger teaches using methane pg 85].
.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reckinger in view of In as applied to claim 3 above, and further in view of Trinsoutrot [High quality graphene synthesized by atmospheric pressure CVD on copper foil].
Teaching of the prior art is aforementioned, but does not appear to teach after step b) and prior to step c) the gaseous atmosphere of the carbon containing gas is interrupted and the carbon containing gas is evacuated. Trinsoutrot is provided.
Claim 13: Trinsoutrot teaches while investigating the effects of hydrogen/hydrocarbon on the growth and cooling of a CVD graphene [abstract], after the graphene growing period, the sample can be cooled under the same H2/Ar flow rates as the growth conditions but without the hydrocarbon supply [pg 88; 2. Exp]. Although Trinsoutrot does not explicitly teach the carbon containing gas is evacuated, it would have been obvious to one of ordinary skill in the art that continuous supply of H2/Ar flow without the continuation of the hydrocarbon would naturally purge or evacuate the carbon containing gas from the chamber simultaneously. It would have been obvious to one of ordinary skill in the art to interrupt or stop the carbon containing gas prior to cooling with a reducing atmosphere since Trinsoutrot teaches this well-known step in facilitating graphene formation.  

Claims 17, 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reckinger in view of In as applied to claim 3 above, and further in view of Lisi [Rapid and highly efficient growth of graphene on copper by CVD of ethanol].
Teaching of the prior art is aforementioned, but does not appear to teach performing the growth step within the claimed time duration ranges as recited in claims 17, 24-26. Lisi is provided. 

Claim 26: although Lisi does not explicitly teach during step b) about 90% or more surface coverage is achieved within 10 seconds (Lisi does teaches that full graphene coverage can be achieved from 20 seconds; conclusion pg 144), it would have been obvious to one of ordinary skill in the art to further optimize the graphene processing conditions or parameters through routine experimentation and adjustment to process parameters (such as gas flow and pressure) to achieve a better (faster) rapid formation of graphene with good or full graphene coverage.  

Response to Arguments
Applicant's arguments filed 8/12/21 have been fully considered but they are not persuasive. Regarding applicant’s argument that the three filed (8/12/21) affidavits are sufficient to provide unexpected results to overcome the rejection establishing a prima facie case of obviousness under 35 USC 103, the examiner disagrees. Declaration statement from R. Martel who is also an applicant makes the statement that the data disclosed by applicants in comparison to the data shown by Lisi proves that applicant’s resulting graphene is higher single layered quality graphene with minimal defects; however, the examiner points out that Lisi is relied upon to teach the growth rate duration for subsequent dependent claims and instead it would seem in light of Lisi that there are multiple variables such as growth rate and duration that can further affect the quality of the graphene produced. Moreover, the examiner reiterates that Reckinger teaches that the presence of oxidizing species are the cause of etching and that supply of a reducing gas such as hydrogen (during growth and cooling) further provides protection or counteracting the presence of oxidizing species, and also alludes to Choubak for removing not surmised from his own paper to reduce the oxygen levels as claimed; however, mere statements or opinions are not sufficient evidence to prove the claimed invention would have yield unexpected results over the prior art, particularly since In teaches that is well within the carbon nanostructure field to purify gases below the claimed range of 100 ppb or less. Declaration statement from James Hone, third party expert, makes statements that unexpected high quality graphene with efficiently grown based upon applicant’s concept; however, statements or opinions again, are not sufficient evidence to show that unexpected results occur from applicant’s claimed invention over the teachings of the prior art of record. Regarding applicant’s arguments filed on 8/12/21, reliance upon the affidavits or declarations under 37 CFR 1.132 to show unexpected results . 

Conclusion
Claims 3-4, 6-7, 10-17, 19, 21-26 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Role of Hydrogen in Chemical Vapor Deposition Growth of Large SingleCrystal Graphene (hydrogen etching)
No Graphene Etching in Purified Hydrogen (Choubak)
Graphene CVD growth on copper and nickel: role of hydrogen in kinetics and structure 
Graphene CVD: Interplay Between Growth and Etching on Morphology and Stacking by Hydrogen and Oxidizing Impurities (Choubak)
Hydrogen-induced effects on the CVD growth of high-quality graphene structures
Hydrogen Kinetics on Scalable Graphene Growth by Atmospheric Pressure Chemical Vapor Deposition with Acetylene
Control of thickness uniformity and grain size in graphene films for transparent conductive electrodes
Effect of Substrate Roughness and Feedstock Concentration on Growth of Wafer-Scale Graphene at Atmospheric Pressure
The effect of various parameters for few-layered graphene synthesis using methane and acetylene
Chemical Vapor Deposition of Graphene on Copper from Methane, Ethane and Propane: Evidence for Bilayer Selectivity
Chemical vapor deposition synthesis of graphene on copper with methanol, ethanol, and propanol precursors 
Wafer Scale Homogeneous Bilayer Graphene Films by Chemical Vapor Deposition
Formation of bilayer Bernal graphene: layer-by-layer epitaxy via chemical vapor deposition
Effects of pressure, temperature, and hydrogen during graphene growth on SiC(0001) using propane-hydrogen chemical vapor deposition
Synthesis of High Quality Monolayer Graphene at Reduced Temperature on Hydrogen Enriched Evaporated Copper (111) Films
Contamination-free graphene by chemical vapor deposition in quartz furnaces
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANDY C LOUIE whose telephone number is (571)270-5353.  The examiner can normally be reached on Monday to Friday 1:00PM to 4:00PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on (571)272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MANDY C LOUIE/Primary Examiner, Art Unit 1715